Citation Nr: 1724488	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, generalized anxiety disorder, and nightmares.

2.  Entitlement to an increased rating for scars, residuals of an appendectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from September 1972 to March 1974 and in the United States Navy from December 1979 to May 1984.

With regard to the characterization of the Veteran's claim for an acquired psychiatric disorder, the Board notes that the RO characterized the Veteran's claims as entitlement to service connection for nightmares and entitlement to service connection for depression.  However, in light of the Veteran's VA treatment records, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, generalized anxiety disorder, and nightmares, so as to more accurately reflect the evidence of record and the Veteran's complaints of symptomatology as well as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, generalized anxiety disorder, and nightmares is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has one scar, due to an appendectomy, that is deep, nonlinear, painful, and measures 120 square centimeters.  





CONCLUSION OF LAW

The criteria for an increased rating for scars, residuals of an appendectomy, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a higher disability rating is warranted for the service-connected appendectomy scar since her last VA examination in January 2012.  Specifically, the Veteran has claimed that her condition is worse than that reflected in the January 2012 VA examination.  See Notice of Disagreement, November 2012; Statement of Accredited Representative in Appealed Case, March 2014.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment record (STR) indicates that she underwent an appendectomy in January 1983.  The VA doctor noted that at the time of her appendectomy an irrigation solution was used to irrigate the Veteran's wound which was too warm, causing a second degree thermal burn in an area approximately 6 cm in diameter lateral to the appendectomy incision in the eighth lower quadrant.  The Veteran recovered from her appendectomy without complications and the thermal burn was noted to be healing without difficulty.  The Veteran's separation exam in April 1984 indicated that the scar from her appendectomy was observed to be well healed.  See July 2015 STR.

In August 2001 the Veteran underwent a VA general medical examination.  The examiner noted that the Veteran had a scar from her appendectomy.  The examiner opined that it was an unsightly scar with no significant functional disability or impairment.

In January 2012 the Veteran underwent a VA scars/disfigurement examination.  The examiner found that the Veteran had one painful, but not unstable scar and that the scar was not due to burns.  The scar was described as deep and non-linear and measured 20 cm x 3 cm.  No functional impact due to the scar was noted.  The examiner indicated that the scar did not impact the Veteran's ability to work.

In December 2015 the Veteran underwent a VA scars/disfigurement examination.  The examiner reviewed the Veteran's claims folder.  The Veteran reported tenderness at the scar site. Upon examination, the examiner found that there was one appendectomy scar from wound irrigation which was tender to palpation.  The examiner reported that there were no unstable scars, with frequent loss of covering of skin over the scar.  The examiner found that the service-connected scar was due to burns, and was superficial, non-linear, less than deep, and measured 20 x 6 cm.  The examiner indicated that the scar did not result in limitation of function and that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  The examiner indicated that the scar did not impact the Veteran's ability to work.

The Veteran is currently service connected for her scar under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  Pursuant to that DC, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.  Under DC 7804, the Board finds that the evidence shows a disability picture that more nearly approximates the criteria for a 10 percent rating.  The Veteran's medical history shows that Veteran has one scar that was painful, but not unstable.  A higher rating under DC 7804 is not warranted without three or more unstable or painful scars.  

The Board has also considered whether a higher rating may be warranted under DC 7802.  That DC contemplates superficial, non-linear scars not of the head, face, or neck, allowing a maximum 10 percent rating where the area of the scar is at least 929 square centimeters.  Because the medical records demonstrate that the Veteran's scar measures, at the most, 120 square centimeters, DC 7802 is inapplicable, and, in any view of the matter, would not result in a higher disability rating.  38 C.F.R. § 4.118, DC 7802.

Lastly, the Board has considered DC 7801 which contemplates deep and non-linear scars not of the head, face, or neck.  Such scars that affect an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating.  Such scars that affect an area of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating.  Such scars that affect an area of 144 square inches (939 sq. cm.) or greater warrant a 40 percent rating.  38 C.F.R. § 4.118, DC 7801.  Here, the Board notes that the evidence is in conflict regarding both the size of the scar, and whether the scar is deep or superficial.  Specifically, the 2012 VA examination recorded a deep, non-linear scar measuring 60 square centimeters.  The 2016 VA examination revealed a superficial, non-linear scar measuring 120 square centimeters.  Rather than remand this matter yet again to resolve the conflict, the Board will resolve the doubt in the Veteran's favor, and assess her scar as deep, non-linear, and measuring 120 square centimeters.  38 C.F.R. § 4.3.  Using such measurement, the Veteran is entitled to a 20 percent disability rating under DC 7801, because her deep, non-linear scar measures between 77 square centimeters and 465 square centimeters.  See id.  

The Board has identified no other applicable DCs that may provide an even higher disability rating.  

Thus, resolving reasonable doubt in the Veteran's favor, a 20 percent rating is warranted for the Veteran's scar, residual of an appendectomy.  See 38 C.F.R. § 4.118, DC 7801.


ORDER

Entitlement to 20 percent rating for scars, residuals of an appendectomy is granted, subject to the laws and regulations governing the effective date of an award of monetary compensation.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, generalized anxiety disorder, and nightmares, remand is required to obtain a VA medical opinion.  

The Veteran alleges that she suffers from an acquired psychiatric disorder as a result of her service.  Specifically, she alleges that she has developed a number of psychiatric problems as a result of the medical treatment she received while in service and also due to military sexual trauma (MST). Indeed, the file reveals several post-service diagnoses of general anxiety disorder, depression, and PTSD.  
	
In December 2015 the Veteran underwent an initial VA PTSD examination.  During the examination, the Veteran reported two instances of military sexual trauma (MST).  The examiner found that the Veteran's service treatment records were negative for any MST markers, and that she failed to seek medical intervention.  The examiner ultimately found that the Veteran reported some characteristics of PTSD but failed to meet full DSM 5 diagnostic criteria for PTSD.

The Board notes that while the examiner stated that he reviewed the Veteran's service treatment records for any possible MST markers, there is no indication that the examiner reviewed the Veteran's service personnel records for those markers.  In fact, the Veteran's service personnel records have not been associated with the Veteran's claims file.  MST markers such as disciplinary actions or decrease in performance would be noted in the Veteran's service personnel records and are therefore of great importance.

The Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").





Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate entity to attempt to secure the Veteran's complete service personnel records.  If no such records are available, clearly document the claims file to that effect.  

2.  The RO must schedule a VA examination to determine the extent and etiology of the Veteran's acquired psychiatric disorder(s).  The entire claims file (and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of  all these materials, particularly any exams, in any reports generated. 

a)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  The examiner must identify any and all diagnoses, including, but not limited to, "generalized anxiety disorder," "depression" and "PTSD" as noted in the July 2012 VA treatment record.

c)  The examiner must provide an opinion, including specific findings, as to the following: whether it is at least as likely as not (50 percent or greater probability) that any currently-diagnosed psychiatric disorder began during active service or is related to any incident of service.

d)  As part of the opinion, the examiner must address the Veteran's lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records. 

e)  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

3.	After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim is denied, an SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
      
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


